EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Rebecca Goodrich on 03 June 2021.
The application has been amended as follows: 

Claim 1 has been amended to read
-- A system for reducing oxidation of a friction disk, the system comprising:
a braking assembly of a wheel assembly, the braking assembly comprising a torque tube and the friction disk; and
a coolant loop coupled in heat exchange communication with the braking assembly, wherein the coolant loop is configured to circulate liquid coolant such that heat is transferred from the friction disk to the liquid coolant, wherein the coolant loop comprises:
a supply line configured to deliver the liquid coolant to a coolant channel defined by the braking assembly, wherein the torque tube defines at least a portion of the coolant channel; and
an outlet line configured to deliver the liquid coolant away from the coolant channel of the braking assembly. --

Claim 2 has been canceled.

Claim 19 has been canceled.

Claim 20 has been canceled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS W IRVIN whose telephone number is (571)270-3095.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/THOMAS W IRVIN/           Primary Examiner, Art Unit 3657